The plaintiffs' sole objection to the verdict upon the issue of adverse possession is that the possession of a co-tenant is not adverse as against his fellows until by some notorious act he claims an exclusive right. The case finds that, since 1865, the defendants and their ancestor in title have been in possession, claiming to own the land by deed and occupying it openly, adversely, and without disturbance. If the plaintiffs wished to raise the question whether any evidence was presented upon which such finding could be predicated, they should have made the objection at the trial. This objection is not transferred by the general exception to the verdict, and was waived by the submission of the issue without raising the question by the appropriate motion. Farnham v. Anderson, ante, 405, and cases cited.
As there is no error in the verdict upon the issue of adverse possession, it is unnecessary to consider the questions presented upon the issue of title by deed.
Exception overruled.
All concurred.